Citation Nr: 1309078	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-03 473A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970, including service in the Republic of Vietnam, for which he received a Purple Heart and a Bronze Star Medal with V device.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied service connection for flat feet, a bilateral knee condition, and a back injury.  He testified before the undersigned in June 2010 and a transcript of that hearing is of record.

In November 2010, the Board remanded these issues for additional development.  The Board denied theses issues in a September 2011 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  A June 2012 Joint Motion for Partial Remand requested that the decision on these issues be vacated.  An Order granting the Joint Motion was issued by the Court in July 2012.

Based on review of the Veteran's claims file in addition to his Virtual VA electronic file, this matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated yet by the Agency of Original Jurisdiction (AOJ), as noted by the Board in November 2010 and September 2011.  Accordingly, the Board does not have jurisdiction over that issue.  It is referred to the AOJ for appropriate action.


REMAND

Although the Board sincerely regrets the additional delay of a remand, this matter cannot proceed without additional development.  Development is necessary to ensure that the Veteran is afforded every possible consideration.  VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

VA examinations of the Veteran's feet, knees, and back were performed in December 2010.  The same examiner conducted each of the examinations.  That examiner diagnosed mild bilateral pes planus, mild to moderate degenerative joint disease bilateral knees, and mild degenerative disc disease lumbar spine.  The examiner opined that the disabilities were less likely as not related to the Veteran's service.  The rationale provided was that service medical records did not document him being seen for the conditions during service.

The Board determined in its September 2011 decision that the duty to assist had been satisfied and noted that VA examinations had been obtained.  Reliance was placed on those opinions in denying service connection for flat feet, for a bilateral knee disability, and for a back disability.  

The Joint Motion noted that The Board is required to provide adequate reasons and bases supporting its decisions.  38 U.S.C.A. § 7104(d)(1) (West 2002).  VA examinations complete with opinions must be provided when necessary, and they must be adequate.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Opinions rendered as part of examinations are adequate only if supported by a sufficient rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  It was determined that the Board did not adequately explain how the rationale for the December 2010 VA examiner's opinions was sufficient.

The Board therefore finds that additional examinations which provide etiological opinions, with sufficient rationale, are needed.  The examiner's full analysis must be conveyed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Medical evidence is not required to establish service connection.  Non-medical or lay evidence indeed may be sufficient by itself.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As indicated by the Veteran's representative in a January 2013 letter, the examiner's rationale failed to consider the Veteran's lay statements and testimony.  The Veteran has recounted having flat feet when he entered service which got worse during service due to physical training and marching, knee pain during service as a result of physical training and marching and carrying a heavy pack, and back spasms during service as a result of carrying a heavy pack and his flat feet.  The Veteran further has recounted that his knees have bothered him, to include that they "go out on him" since service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from January 2011 to the present.

2.  Then, schedule the Veteran for a VA examination, with an medical doctor examiner who has not previously examined him, of his claimed flat feet, bilateral knee disabilities, and back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's flat feet, bilateral knee disability, and back disability are related to his service.  If the examiner determines that flat feet are related to service, the examiner should further opine as to whether it is at least as likely as not that any back disability was proximately caused by or is proximately aggravated (permanently worsened beyond the natural progression of the disorder) by his flat feet.  A complete and clear rationale must be provided for each opinion.  That should include discussion and consideration of the pertinent medical evidence, to include the service, VA, and private records, and the December 2010 VA examinations; and non-medical or lay evidence such as statements and testimony from the Veteran and individuals who know him.  Discussion of pertinent medical facts and principles concerning the development, onset, and etiology, of flat feet, bilateral knee disabilities, and back disabilities would be useful.

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

